DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a second flat side” in line 2, but it is not clear which element of the fire-protection element the second flat side is a part of.
Claim 3 recites the limitation “the second flat side of the said flat inner layer” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “on at least the first flat side of one side” in line 3.  The claim is not clear, specifically with respect to “one side.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Forg et al. (US 2012/0251762 A1) (“Forg”).
With respect to claim 1, Forg discloses a strip-like fire-protection element comprising a flat inner layer extending in a long direction and comprising an intumescent material (0003, 0017), and a reinforcing layer of a fiber composite material, which is applied on at least a first flat side of the flat inner layer and extends in the long direction of the fire-protection element, wherein the reinforcing layer covers the flat inner layer in a width direction (0017, 0018, 0031, 0032, Figs. 3-7).
Regarding claim 2, Forg discloses the element of claim 1.  Forg discloses that the element is folded over around the exterior circumference of a pipe (0035, Fig. 2). Forg discloses that the reinforcing layer partly covers a second flat side of the flat inner layer (Figs. 1, 5, 6), which implies that when the element of Forg is folded over the reinforcing layer, the reinforcing layer is enveloped by the lateral rim of the inner layer.
As to claim 3, Forg discloses the element of claim 2.  Forg discloses the reinforcing layer partly covering the second flat side of the flat inner layer (Figs. 1, 5, 6).
Regarding claim 4, Forg teaches the element of claim 1, wherein the fiber composite material of the reinforcing layer comprises glass fibers, ceramic fibers, stone fibers and metal fibers (0029, 0031).
As to claim 5, Forg teaches the element of claim 1, wherein the fiber composite material is a glass-fiber material (0031).
With respect to claim 8, Forg teaches the element of claim 1, wherein the intumescent material is an intumescent strip (0030).
Regarding claim 9, Forg teaches the element of claim 1, wherein the reinforcing layer is bonded to the flat inner layer by extruding (0024), riveting (0022), adhesive bonding (0025).
As to claim 10, Forg teaches the element of claim 9.  Regarding the reinforcing layer being squeegeed onto the at least one flat side of the flat inner layer, the claim defines the product by how the product is made, thus claim 10 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure defined by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 10.  The reference teaches the structure.
With respect to claim 11, Forg teaches the element of claim 1, wherein the reinforcing layer comprises one layer (0017, Figs. 1, 3-7).
Regarding claim 12, Forg teaches the element of claim 1, wherein the fiber composite material has a temperature resistance up to at least 500°C (0031).
As to claim 14, Forg teaches the element of claim 1.  Forg discloses that the element is folded over around the exterior circumference of a pipe (0035, Fig. 2), and thus, it is folded over along its long direction.  Forg discloses that the reinforcing layer is formed on the outer side of the folded element around the pipe (0048).  Since the element is folded over it is implied that it includes a folded-over edge.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forg, in view of Simon et al. (US 9151042 B2) (“Simon”).
With respect to claim 6, Forg discloses the element of claim 1, but is silent with respect to the reinforcing layer having material weakness region on at least the first flat side.  Simon discloses a fire-protection element – element 6 – wherein the element includes material weakness regions on its flat side, the regions helping to form flaps which in turn help to allow for a seal of an annular gap around the pipe (col. 2, lines 30-51, col. 7, lines 24-40, Figs. 1 and 3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the 
Regarding claim 7, Forg and Simon teach the element of claim 6.  Simon teaches material weakness such as incisions (col. 7, lines 24-40). 
With respect to claim 15, Forg teaches the fire-protection element according to claim 14.  
Simon teaches an arrangement of a fire-protection element wherein in a penetration opening of a construction element through which a line is routed, wherein a fire-protection element seals one axial end of the penetration opening in such a way that a folded-over edge of the fire-protection element points outward and regions of the outer-side of the fire-protection element bear on a shell surface of the penetration opening and on a shell surface of the line (col. 6, lines 13-23, Fig. 1).  Since Forg’s fire protection element can be used as a fire-protection element for lines (0003), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use fire-protection element of Forg in the arrangement of Simon.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forg, in view of Shaw (US 2015/0285426 A1).
With respect to claim 13, Forg teaches the element of claim 1.  Forg is silent with respect to a metal strip being provided in the inner layer, however, Forg discloses a metal strip provided between the inner layer and the reinforcing layer to increase support effect of the reinforcing layer (0029).  Shaw discloses a fire-protection element wherein a metal strip is provided between two layers of intumescent material, .

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783